 STEAK LOFT INTERNATIONALSteak Loft International, Inc. and Peter Scally. Case29-CA-4833September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on January 22, 1976, by PeterScally, an individual, and duly served on Steak LoftInternational, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region29, issued a complaint on May 28, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(l), (3), and (4) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that since on or aboutJuly 22, 1975, Respondent interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act by discriminatingagainst Peter Scally by assigning him less desirableworkdays, work stations, and start times, and thatRespondent engaged in the conduct described abovebecause said employee had assisted Local 650, ChainRestaurant Employees' Union, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, and Public Service Employees Union,Local 80, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,which are and at all times material herein have beenlabor organizations within the meaning of Section2(5) of the Act, and because said employee hadpreviously filed a charge against Respondent in Case29-CA-4047, and had given testimony under theAct.' Although duly served with a complaint,Respondent failed to file an answer thereto.On July 5, 1977, counsel for the General Counsel,hereinafter the General Counsel, filed directly withthe Board a Motion for Summary Judgment basedon Respondent's failure to file an answer to thecomplaint. Subsequently, on July 18, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the General' In Case 29-CA-4047, el at., pursuant to a National Labor RelationsBoard Decision and Order dated August 25, 1975 (not reported in boundvolumes of Board Decisions), Respondent was ordered to cease and desistfrom, inter alia, assigning any employee to less desirable work stations orproviding any employee with a reduction in employment because said232 NLRB No. 94Counsel's Motion for Summary Judgment should notbe granted. Respondent did not file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically stated that unless an answerto the complaint was filed within 10 days of servicethereof "all the allegations in the Complaint shall bedeemed to be admitted by it to be true and may be sofound by the Board." Respondent has acknowledgedreceipt and due service of said complaint and noticeof hearing. On or about September 7 and October 12,1976, a settlement agreement was entered intobetween Respondent and Scally whereby and where-in Respondent agreed it would not engage inviolations of the Act by certain conduct and actsdescribed in the settlement agreement and referred toabove and whereby Respondent further agreed thatit would take certain affirmative action to remedy theeffects of its alleged unfair labor practices, includinginter alia the payment by Respondent to Scally of anamount to make him whole for the alleged discrimi-nation against him. On October 19, 1976, based onthe representations of the Respondent that it wouldcomply with the provisions of said settlementemployee joins or assists Local 650, Local 80, or any other labororganization, or because said employee engaged in any other concertedactivity for the purposes of collective bargaining or mutual aid or protection.The Board's Order was enforced by the U.S. Court of Appeals for theSecond Circuit on November 20, 1975.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, the Regional Director for Region 29approved the said settlement agreement and thereby,by the terms of the agreement, withdrew thecomplaint and notice of hearing previously issued.The General Counsel further states in his Motion forSummary Judgment that since on or about October19, 1976, Respondent has failed and refused to payPeter Scally the sum previously agreed to by andbetween the parties as part of the settlementagreement. Further, according to the allegations ofthe Motion for Summary Judgment, Regional Officepersonnel attempted to contact Ian Schrager, counselfor Respondent, on several occasions with regard tothe moneys owed by Respondent pursuant to thesettlement agreement.2On March 21, 1977, based on the failure andrefusal of Respondent to comply with the terms ofthe settlement agreement, the Regional Director forRegion 29 issued an order withdrawing his approvalof the settlement agreement and vacating andrevoking the same. Also on March 21, 1977, acomplaint and notice of hearing was issued in Case29-CA-4833 which complaint requires Respondent,pursuant to Sections 102.20 and 102.21 of theBoard's Rules, to file an answer to it. Said complaintand notice of hearing were duly served on Respon-dent as evidenced by a signed receipt therefor.Further, on April 12, 1977, counsel for the GeneralCounsel sent a letter to Respondent and Respon-dent's counsel by registered mail and regular mail,advising them that they had not filed an answer tothe complaint in the required period (which hadexpired on April 4, 1977) and noting that unless ananswer was filed immediately the General Counselwould move for Summary Judgment. The lettersaddressed to Respondent and counsel for theRespondent which were sent by regular mail werenot returned. The registered letter sent to counsel forRespondent was returned as unclaimed. However,the return receipt for the letter sent to Respondentwas signed "Steven Rubell" and was returned asreceived.In view of Respondent's failure to file an answer tothe complaint under the rule set forth above and nogood cause having been shown for such failure, theuncontroverted allegations of the complaint aredeemed admitted and are found to be true. Accord-2 The motion sets forth that a Board agent attempted to speak withcounsel for Respondent by telephone on November 12, 16, and 18,December 3, 6, 14, and 30, 1976, and January 28, 1977; and that onNovember 18 and December 14, 1976. the Board agent spoke directly tocounsel and was told that payment would be made. In addition, the motionsubmits that on various dates, including but not limited to February 10, 14,and 22, counsel for the General Counsel attempted by telephone to speakwith counsel for Respondent. Counsel for the General Counsel wasinformed that Respondent's counsel was otherwise engaged and wouldreturn the telephone call; and, although advised that a complaint wouldissue unless the aformentioned moneys were paid or unless said counselingly, we shall grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. BUSINESS OF RESPONDENTRespondent Steak Loft International, Inc., SteakLoft, Inc., respectively and have been at all timesmaterial herein corporations duly organized underand existing by virtue of the laws of the State ofDelaware, with common ownership, officers, anddirectors, and they constitute a single-integratedbusiness enterprise. Respondent International hasmaintained its principal office and place of businessat 1501 Chapel Street, New Haven, Connecticut, andhas various other places of business in the States ofNew York and Connecticut, including its restaurant,operated by Steak Loft, Inc., which place of businessis maintained at 21-45 Utopia Parkway, Bayside,New York, herein called the Bayside place ofbusiness, where it is, and has been at all timesmaterial herein, continuously engaged in the opera-tion of a public restaurant and related services.During the past year, which period is representativeof its annual operations generally, Respondent in thecourse and conduct of its restaurant operationsderives gross revenues therefrom in excess of$500,000. Also during the past year, which period isrepresentative of its annual operations generally,Respondent, in the course and conduct of itsbusiness, purchased and caused to be transportedand delivered to its Bayside place of business meats,poultry, and other goods and materials valued inexcess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported anddelivered to its place of business in interstatecommerce directly from States outside the State inwhich the restaurant is located.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.3contacted counsel for the General Counsel, no response was ever receivedfrom Respondent's counsel. Further, on various dates between February 22and March 21. 1977, counsel for the General Counsel attempted to speak bytelephone to Steven Rubell, president of Respondent. Counsel for theGeneral Counsel was informed on all occasions that Respondent wasunavailable and would return the telephone call and although counsel forthe General Counsel again advised that a complaint would issue unless theaforementioned moneys were paid or unless Respondent contacted counselfor the General Counsel, no response was ever received from Rubell or anyother representative of Respondent.3 Although we need not reach the question, we would find sufficient578 STEAK LOFT INTERNATIONALII. THE LABOR ORGANIZATIONS INVOLVEDLocal 650, Chain Restaurant Employees' Union,Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, and Public ServiceEmployees U,lion, Local 80, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, are, and have been at all timesmaterial herein, labor organizations within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent interfered with, restrained, andcoerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act by engaging inthe following acts and conduct:Since on or about July 22, 1975, until at leastDecember 28, 1975, Respondent discriminatedagainst the Charging Party by assigning him to lessdesirable workdays, work stations, and start times,because said employee had assisted Local 650 andLocal 80, had filed the charge in Case 29-CA-4047,and had given testimony under the Act.Accordingly, we find that by the aforesaid conductRespondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act, and bysuch conduct Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1),(3), and (4) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions as set forth in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.Having found that the unfair labor practicescommitted by Respondent were of a character whichgo to the very heart of the Act, we shall also orderbasis for assertion ofjurisdiction over Respondent herein by virtue of theBoard's previous assertion of jurisdiction in Case 29-{A-047, el al, whichassertion was upheld by virtue of the enforcement of the Board's Order bythe U.S. Court of Appeals for the Second Circuit.Respondent to cease and desist from infringing inany other manner upon the rights of employeesguaranteed by Section 7 of the Act. We have foundthat Respondent discriminated against the ChargingParty by assigning him to less desirable workdays,work stations, and start times. We shall thereforeorder that Respondent make said employee wholefor any loss of pay suffered because of the discrimi-nation against him. Backpay shall be based upon theearnings he normally would have received beginningfrom July 22, 1975, until the date Respondent ceasesits discrimination against him. The backpay shall becomputed on the basis set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest com-puted in accordance with the formula set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).4The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Steak Loft International, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 650, Chain Restaurant Employees'Union, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, and PublicService Employees Union, Local 80, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are, and have been atall times material herein, labor organizations withinthe meaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercingemployees in the exercise of their rights guaranteedin Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.4. By discriminating against the Charging Partybecause said employee had assisted Local 650 andLocal 80, Respondent discriminated in regard to thehire and tenure of employment of employees, therebydiscouraging membership in or activities on behalf ofa labor organization, and Respondent has thusengaged in unfair labor practices within the meaningof Section 8(aX3) and (1) of the Act.5. By discriminating against the Charging Partyherein because he filed a charge in Case 29-CA-4047and gave testimony under the Act, Respondent hasengaged in unfair labor practices within the meaningof Section 8(aX4) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.4 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Steak Loft International, Inc., Bayside, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Assigning employees less desirable workdays,work stations, or start times because said employeeshave assisted Local 650, Chain Restaurant Employ-ees' Union, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO; PublicService Employees Union, Local 80, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; or any other labororganization, because they have filed charges withthe National Labor Relations Board under theNational Labor Relations Act, or because they havegiven testimony or statements under such Act.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Make whole employee Peter Scally for anylosses he may have suffered by reason of thediscrimination against him, as set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Utopia Parkway, Bayside, New York,location copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 29,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondentimmediately upon receipt thereof, and shall bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assign our employees to lessdesirable workdays, work stations, or start timesbecause of their membership in or activities onbehalf of Local 650, Chain Restaurant Employ-ees' Union, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO;Public Service Employees Union, Local 80,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America; orany other labor organization.WE WILL NOT assign our employees to lessdesirable workdays, work stations, or start timesbecause they have filed charges under theNational Labor Relations Act or given testimonyto the National Labor Relations Board or anyagent thereof.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL make whole employee Peter Scally forany losses he suffered by reason of our discrimi-nation against him, with interest.STEAK LOFTINTERNATIONAL, INC.580